



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Boussoulas, 2018 ONCA 222

DATE: 20180306

DOCKET: C59908

Strathy C.J.O., Simmons and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Panagiotis Boussoulas

Applicant/Appellant

J. Randall Barrs, for the appellant

Alexander V. Hrybinsky, for the respondent

Heard and released orally: March 1, 2018

On appeal from the conviction entered on September 25,
    2014 and the sentence imposed on January 27, 2015 by Justice Kenneth L.
    Campbell of the Superior Court of Justice, sitting without a jury.

REASONS FOR DECISION

[1]

The appellant was convicted of three firearms-related offences, all
    flowing from his admitted possession of a loaded .45 calibre Colt handgun.

[2]

A telewarrant was issued for the appellants home. The target of the
    warrant was the appellants son. The search was executed by dynamic entry in
    the middle of the night. A handgun was discovered behind a dresser in the
    appellants bedroom.

[3]

In overview, the appellant argues on appeal that the trial judge erred
    in his application of the step six procedure described in
R. v. Garofoli
,
    [1990] 2 S.C.R. 1421, and that the search warrant should not have been upheld. He
    submits that the manner of the search was unreasonable. Given the alleged
    violations of his s. 8
Charter
rights, he asserts that the fruits of
    the search (the handgun) should be excluded under s. 24(2) of the
Charter
.

[4]

The appellant also seeks leave to appeal his sentence of 21 months
    imprisonment and 2 years probation, arguing that the trial judge failed to
    give proper weight to mitigating factors.

[5]

The appellant raises three grounds of appeal. First, that the
    application judge incorrectly applied the step six
Garofoli
procedure,
    both in the allegedly insufficient summary provided and in the review
    undertaken. Second, he erred in concluding that the dynamic nighttime entry was
    reasonable in the circumstances. Third, the evidence should have been excluded
    under s. 24(2) of the
Charter
.

[6]

We would not give effect to any of these grounds of appeal. We see no error
    with respect to the summary of the redacted portions of the ITO provided by the
    application judge. In our view, the application judge properly focused on the
    question of whether the judicial summary contains sufficient information about
    the
nature
of the redacted information to allow
    for meaningful challenge.

[7]

Contrary to the appellants submission, in reviewing the adequacy of the
    ITO the application judge was entitled to rely on the redacted material, the
    nature of which was contained in the summary:
R. v. Rocha
, 2018 ONCA
    84, at paras. 17-18.

[8]

With respect to the impact of the dynamic entry, the appellant has
    identified no error in principle in the application judges conclusion that the
    execution of the search warrant was not a violation of the appellants s. 8
Charter
rights. Given this conclusion, it is unnecessary to consider the effect of
    s. 24(2).

[9]

With respect to the sentence appeal, at para. 9 of his reasons the sentencing
    judge addressed the health issues raised by the appellant. The proposed fresh
    evidence does not establish any change in circumstances. The appellant has
    demonstrated no error in principle with respect to the sentence, which is well
    within the range for offences related to the possession of a loaded handgun.

[10]

The
    appeal and the sentence appeal are therefore dismissed.

G.R. Strathy C.J.O.

Janet Simmons J.A.

C.W. Hourigan J.A.


